DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.

Claims 1-74, 89, 98-102, 104-107, 115, and 119 have been cancelled.  Claims 120-131 and 138-142 have been amended.  Claims 155-205 have been added.  Claims 75-88, 90-97, 103, 108-114, 116-118, and 120-205 are pending and under consideration.

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 14 July 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher L. Frank on 07 September 2021.

The application has been amended as follows:
A) In the first line of claim 86, please delete “CD38” and in its place insert -- human CD38 as set forth in SEQ ID NO: 52 --  before the comma. 
B) In each of claims 118, 132, 176, 177, 178, 179, 180, 181, 182, 183, 184, 185, 186, 187, 191, 192, 193, 195, 202, 203, 204, and 205, please delete “(SEQ ID NO: 52)” and insert in its place -- as set forth in SEQ ID NO: 52 -- . 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The information disclosure statement has been considered.  An updated search was conducted and no new art identified.  Applicant’s arguments have been considered and are found convincing that the facts of this case are distinguishable from the non-precedential decision in Ex parte Sauerberg, Appeal 2015-007067 (BPAI 2017).  There is no dispute that the instant application was filed “as a result” of a restriction requirement and that the current claims are consonant with a restriction group identified in, but not prosecuted in, either the parent or grandparent application.  And while the original application in the series issued prior to the filing of the instant divisional application, the instant application is a divisional of an intervening divisional application.  The double patenting rejection over US9249226 (of record) is therefore withdrawn and claims 75-88, 90-97, 103, 108-114, 116-118, and 120-205 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA H ROARK/Primary Examiner, Art Unit 1643